WiNSLOw, C. J.
(dissenting). I am unable to agree with the conclusion reached by the court in this case. The evidence is undisputed that the plaintiff stopped his team at the last favorable place to stop, when his horses were fifty-three *103feet from the rail, and looked and listened for the approach of a train and saw and heard none. Up to this point he certainly exercised ordinary care. He then started his team toward the track down a slope on a narrow grade about four feet in height. He testified that the horses, though gentle, were high spirited and were dancing, and he had to keep-close watch of them; that his attention was directed to the team because they wanted to go sometimes faster than he wanted, and he did not want to go rattl'ety bang over the track and throw the pigrack out of the wagon.
It is true that this court has laid down the rule that a traveler approaching a railroad track must look and listen at the last opportunity, and to this rule there is only the exception that where the traveler’s attention is irresistibly forced to something else he may be excused. Guhl v. Whitcomb, 109 Wis. 69, 85 N. W. 142; Hain v. C., M. & St. P. R. Co. 135 Wis. 303, 116 N. W. 20. It seems clear to me that the words “irresistibly forced,” as here used, cannot have their literal meaning of actual physical compulsion, because the conduct of his team, though they be not beyond control, may be such as to “force” him to give them his exclusive attention, as this court has held. Piper v. C., M. & St. P. R. Co. 77 Wis. 247, 46 N. W. 165, as explained in Schneider v. C., M. & St. P. R. Co. 99 Wis. 378, 75 N. W. 169. The words must therefore have a construction not strictly literal, and it seems to me they cover a case where a reasonably prudent man, after looking and listening at the last favorable point and in close proximity to the track, starts to cross, and the conduct of his team is such that he feels that duty imperatively requires him to give them his-sole attention. I think it was a question for the jury to determine whether such was the situation here, and therefore I dissent.
S-iebecKER, T. I concur in the foregoing opinion of WlNSLOW, O. J.